SILBERMAN, Judge.
In this negligence action, Annette Can-talupo appeals a final summary judgment in favor of The Island Water Association, Inc., in which the trial court determined that Island Water did not have a legal duty to repair the county road around its water valve or warn the public. Cantalupo is also challenging the trial court’s ruling to exclude evidence of subsequent remedial measures. Lee County Department of Transportation is challenging this same summary judgment and order excluding evidence in a related appeal and raises the same issues that Cantalupo raises in-this appeal. For the reasons expressed in our opinion in Lee County Department of Transportation v. Island Water Ass’n, No. 2D16-234, — So.3d - (Fla. 2d DCA April 19, 2017), we reverse and remand for further proceedings.
Reversed and remanded.
KELLY and WALLACE, JJ., Concur.